               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI


        DEBRA ROWDEN,                       )
                                            )    Case No. 4:19-cv-00379-ODS
                                Plaintiff,  )
        v.                                  )
                                            )
        HINES REIT 2555 GRAND, LLC,         )
        et al.,                             )
                                            )
                                            )
                                Defendants. )
        ____________________________________)____________________________


                                                  ORDER

        It is hereby

        ORDERED that the mediation conference is scheduled for 9:00 am Central Time,

on August 28, 2019, in Courtroom 6B,1 United States Courthouse, 400 East Ninth Street,

Kansas City, Missouri.          Each party as well as lead trial counsel shall attend this

conference. A corporate or other non-individual party shall be represented by a person

with sufficient authority within the organization to participate meaningfully in a discussion

of settlement and to bind the organization if a settlement agreement is reached.                   In addi-

tion, if an insurance company’s approval or authority to settle is required by any party, a

representative of that insurance company shall attend this conference.

        Prior to the mediation conference proceedings, counsel shall discuss settlement




1
   The conference will not be held in chambers.    Counsel and parties are instructed to proceed directly to
the courtroom. DO NOT report to chambers.
with their respective clients and insurance representatives.

       NO LATER than by 5:00 pm Central Time on August 2 the parties shall email my

law clerk, Garrett Pratt (garrett_@mow.uscourts.gov), a written confidential mediation

statement of no more than five (5) pages setting forth the following: the relevant positions

of   the   parties   concerning   factual   issues,   legal    issues,   damages,     and    the

settlement/negotiation history of the case.    I may call counsel before the mediation to

discuss any questions or issues raised in the mediation statements.

       During the mediation, separate confidential caucuses may be held with each party

and the party’s representative(s).       All statements made by any attorney, party,

representative or myself during the caucus sessions shall be kept confidential.     It is further

       ORDERED that should this case be settled by the parties before the scheduled

mediation conference, the parties shall call my chambers at 816-512-1910 and inform me

of the settlement agreement. Reaching a settlement agreement without directly notifying

my chambers does not excuse any counsel or party from appearing at the mediation

conference as ordered.




                                                        /s/ Brian T. Fenimore
                                                             BRIAN T. FENIMORE
                                                      United States Bankruptcy Judge

                                                      June 18, 2019
